Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 July 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
[Nantes July 1st 1777]
On the other Side is an Extract from the last letter I recvd. from Mr. Alexander. I send it to you that you may read his Sentiments relative to the proposed partnership, tho’ I confess I am afraid of troubling you too much with my affairs. You will see by my Letters to the Commissioners the part I have taken relative to the prizes. I will do the best I can and shall conduct with all the prudence I am master of. Although I assume this power in consequence of my Situation here as your agent, and the absence of Mr. Morriss, yet it is with the consent and desire of Mr. Ross who, without any request on my part, desired me to take the Charge on the public account, and I have his orders, (as being authorised to take it upon himself) for all I do. If Mr. Lee should arrive I shall pay him the due Respect and resign this power to him, and when Mr. Morriss arrives from Bordeaux, I shall agreeable to Mr. Ross’s direction act in conjunction with him, and avoid all kind of difficulty with any one. I am ever with the greatest Respect and affection Your dutiful Kinsman
J Williams
Doctor Franklin
